Citation Nr: 1308504	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  12-30 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected residuals of right ankle bimalleolar fractures. 

2.  Entitlement to a rating in excess of 20 percent disabling for residuals of right ankle bimalleolar fractures. 

3.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder not otherwise specified.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active World War II service from September 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for residuals of right ankle bimalleolar fractures (also referred to as right ankle disorder or right ankle disability).  This matter also comes before the Board on appeal of a January 2011 rating decision of the Jackson, Mississippi RO, which in pertinent part, denied service connection for a bilateral knee disorder and granted service connection for anxiety disorder with an initial 30 percent rating assigned.  The matter has been transferred to the St. Petersburg, Florida RO.  

In January 2013 the Veteran's representative submitted evidence after the most recent VA adjudication, accompanied by a waiver of AOJ review of additional evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral knee disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of either knee was not exhibited within the first post service year, and the current bilateral knee disability is not due to or the result of service-connected right ankle disability. 
2.  Residuals of the right ankle bimalleolar fractures include weakness, pain and decreased range of motion consistent with moderate disability; it does not result in a malunion or nonunion of the ankle, nor does it more closely resemble marked disability nor is there evidence of ankylosis.  

3.  The Veteran's anxiety disorder is manifested by sleep impairment, mild impairment of memory and concentration and occasional episodes of irritability/short temperedness; such symptoms are shown to result in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and have not been shown to result in occupational and social impairment with reduced reliability and productivity throughout the appeal period.  


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or aggravated by military service, is not proximately due to or the result of service-connected right ankle disability, and arthritis of the knees may not be presumed to have been incurred in service,. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

2.  The criteria for a rating in excess of 20 percent for residuals of right ankle bimalleolar fractures have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 (2012). 

3.  The criteria for an initial evaluation in excess of 30 percent for service-connected anxiety disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 9413 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2010 letter was sent prior to the August 2010 rating decision addressing the increased rating claim for the right ankle.  Also an October 2010 letter addressing the service connection claims for the psychiatric disorder and the bilateral knee disorder was sent prior to the July 2011 rating that granted service connection for the psychiatric disorder and denied service connection for the bilateral knee disorders.  These letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims and increased ratings, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The increased initial rating claim for a psychiatric disorder arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Any defect in the notice is not prejudicial given that the matters arise from the initial grant of service connection.  See Hartman, supra, Dunlap, supra. 

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice in any of the VCAA notice given.  The rating decision and the statement of the case (SOC) set forth detailed reasons and bases as to why the Veteran's claims were denied as well as the evidence that is needed to prove the claims.  Thus any error in the VCAA notice is shown to be harmless.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records (limited to a single statement) have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  

Additionally, the Veteran was afforded VA examinations in July 2010, December 2010, June 2011, April 2012, and May 2012 with addendums dated in August 2012 and September 2012 in order to adjudicate these claims.  In this regard, the Board finds that the proffered opinions regarding the severity of his right ankle disability and psychiatric disability and the etiology of the claimed bilateral knee disorders were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Service Connection Claim

Applicable Law and Regulations

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, to include arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2012). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b)  (2012); 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability. § 3.310(b). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that service connection is warranted for disability of the bilateral knees as secondary to his service connected right ankle condition.  Specifically he has alleged that walking with an altered gait for decades has resulted in the current bilateral knee condition.  

Service treatment records reveal no musculoskeletal defects on entrance examination of July 1942.  In August 1943 the Veteran sustained a fracture of the right tibia and fibula just above the ankle parachuting from an airplane that had been shot down over China.  No mention was made of any knee problems in the records between September 1943 and September 1944 that focused on the right leg fracture treatment and recovery.  Elsewhere the service treatment records are silent for any knee complaints or findings.  His separation examination of November 1945 made no findings regarding the knees, with the only significant musculoskeletal defects noted to be involving some residual swelling of the right tibia and fibula fracture.  

The reports of VA examinations conducted in April 1949, September 1949 and September 1977 were likewise silent for any findings or complaints regarding either knee.  Such examinations addressed the right ankle findings, it was noted that the Veteran did not walk with a noticeable limp during the latter examination.  

The earliest evidence of knee problems is shown in VA records from 2001.  In March 2001 an internal medicine note revealed complaints of arthritis in the left knee not bad enough to take medications, with no other findings or diagnosis made.  In July 2002 the Veteran was seen for complaints of pain in the bilateral knees with findings of crepitus bilaterally.  In October 2002 he reported pain of the knees with excessive standing.  Osteorthritis was noted to be diagnosed in the active problem lists of VA records from September and October 2006, with complaints of increased arthritis symptoms in the left knee.  

Thereafter VA records from August 2010 through November 2010 revealed findings and complaints of knee pain, with complaints such as locking of the right knee, with pain in the left knee reported in the VA records from August and September 2010.  He was issued knee sleeves also in August 2010.  In October 2010 he reported sharp, chronic pain involving the bilateral knees as well as the ankles and right hip.  He reported his knee braces helped him somewhat.  In November 2010 he reported feeling as though his knee might give out, and walked with a cane.  He had marked crepitus on examination of both knees.  

None of the records suggested any clear etiology for the bilateral knee disorders manifested, although an August 2010 note documenting back pain, right leg weakness, and knee problems lasting for years also documented the Veteran's reports of having a high tolerance of pain due to being in World War II and being injured in a parachute accident.  

In a December 2010 VA examination (with note dated January 2011), bilateral knee X rays were taken showing bilateral tricompartmental osteoarthritis with severe narrowing of the medial femorotibial compartments.  The examiner reviewed the claims file and noted joint symptoms bilaterally to include instability/giving way, stiffness, weakness, reduced speed of joint motion and locking several times a week.  The Veteran always used a cane.  On physical examination the Veteran's gait was noted to be normal with no evidence of abnormal weight bearing.  Significant knee joint findings included crepitus, crepitation, clicks or snaps, and grinding bilaterally.  Range of motion of both knees was from 0 to 130 degrees.  The X-ray findings were reviewed.  The diagnosis was bilateral knee osteoarthritis (OA).  The examiner commented that the bilateral knee condition was not related to the right ankle condition.  The rationale was that these 2 conditions are separate entities.  

While the Veteran's gait was noted to be normal in the October 2010 knee examination, it was noted to be antalgic, although with no evidence of abnormal weight bearing in a July 2010 VA examination of the right ankle disability.  This examination was limited to the ankle with no comments or findings pertinent to the claimed knee disorders.  

The report of a May 2012 VA examination addressed knee and right ankle disabilities.  Regarding the knees, the Veteran claimed that an altered gait (due to his right ankle disorder) was causing pain, giving way and weakness over the knees.  He used a cane, and wheelchair for distances over 100 feet.  He reported flare-ups impacted the function of his knees, and as a result, he avoided standing or walking more than 10 minutes.  Physical examination revealed both knees had a range of motion from 0 to 100 degrees without pain, and no impact by 3 repetitions.  He had no tenderness or pain on palpation of either knee and he had 5/5 strength bilaterally.  The examiner was unable to test for instability, either anterior/posterior or medial-lateral.  He had no evidence of recurrent patellar subuxation or dislocation.  There were no shin splints.  He had no history of surgery.  There was use of assistive device as noted above.  X-rays documented degenerative or traumatic arthritis in both knees.  Reflexes were absent in both knees but otherwise he had normal sensory findings throughout.  He was noted to have an abnormal gait, and required a cane to maintain balance.  The etiology of the abnormal gait was arthritis of both knees and ankle.  The diagnosis was bilateral knee DJD.  The examiner opined that this claimed condition was less likely than not due to or the result of the Veteran's service connected condition.  The rationale was that the Veteran's bilateral knee condition was most likely the result of the normal aging process.  It was a stand alone entity that was neither adjunct to nor aggravated by his right ankle condition.  

In August 2012 an addendum clarified the previous examination of May 2012 in pertinent part now including an opinion that the Veteran's parachute jumping injury and reported knee injury (bruising of the knee) in service was less likely related to the bilateral knee DJD noted on X-ray in 2010.  The examiner noted that the Veteran was 94 years old and did not give a strong history of having any knee conditions after leaving the military in 1945 that could be related to his parachute jumps and bruising of his knees in service.  He was noted to have been examined in 2011 for the knees (the examiner appears to have erroneously reported the date for a June 2011 VA psychiatric examination rather than the December 2010 knee examination).  The examiner noted that at the time of the prior examination revealed bilateral knee ranges of motion from 0 to 130 degrees, and he was walking with a normal gait, using a cane.  At this point the examiner was not sure how a parachute jump injury and reported bruising of the knee noted in the service in the 1940's is connected to the DJD of his knees noted on X-ray in 2010.  Given his age of 94 years, it would seem more logical that his bilateral knee DJD noted on X-ray were related to the natural aging process.  The examiner further clarified that the Veteran did not have any shin splints or other such tibial/fibula impairment as the Veteran's tibia-impairment shown by his history of bimalleolar fracture of the right ankle are not related to his bilateral knee DJD and again pointed to the prior examination of 2011 (actually December 2010) stating that the bilateral knee condition was not related to his ankle condition with the rationale that these conditions were separate entities.  

VA records from 2012 revealed continued issues with both knees, with complaints of trouble exercising and walking due to pain and weakness in the knees in June 2012, with a continued diagnosis of OA.  He underwent further fitting for elastic knee sleeves in July 2012.  He was noted to have reported a fall in the past year in June 2012, due to falling from a ladder.  None of the records indicated any causation or aggravation of the knees due to his service connected right ankle disorder.  
 
The Veteran is competent to report what he actually experienced. 38 C.F.R. § 3.159(a)(2).  While he has claimed knee injuries in service and this is credible (considering the nature of his right ankle injury and his service), he has not claimed continuity of knee problems since service and this would seem unlikely anyway in view of the failure to mention knee problems when receiving orthopedic work-ups for his ankle over the year.  He has claimed that current knee disability is related to the service-connected ankle disability and he is not competent to make that association since determining the presence of chronic disability and its cause is not something readily observable by a layman.  He is competent to claim that he had an altered gait over the years (the Board notes that he did not exhibit one on examination in 1977).  However, his claims linking his bilateral knee disability to an altered gait from the right ankle disability bears little weight in this matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

The Board finds that service connection on a direct basis, presumptive basis for arthritis and on the basis of secondary aggravation is not warranted.  In coming to this conclusion the Board relies on the totality of the evidence in file, including the VA examiner's opinion from the May 2012 VA examination and addendum of August 2012, which the Board finds to be the most probative piece of evidence in the file.  The VA examiner's opinion is accurate, fully articulate, and provides support for the conclusion that the Veteran's bilateral knee disability is not caused, aggravated or secondarily caused by his service-connected right ankle disorder.  Nieves-Rodriguez, 22 Vet. App. at 304.  The examiner provided rationale for the opinion, explaining that the findings regarding the knees were more likely than not due to natural aging, and less likely from other causes, to include causation and aggravation from the service connected right ankle disorder.  The evidence as a whole does not support service connection on a direct basis or on a secondary basis including aggravation by the service connected disorder. 

A grant of service connection on a direct or presumptive basis is not warranted (nor is it claimed by this Veteran) because there is no showing of any knee disability in service, or of arthritis of either knee having been manifested within the initial post service year, and the majority of the evidence shows the Veteran's disability started in the early 2000's, several decades after his service.  

As for secondary service connection, which is the Veteran's theory of the claim, there are no medical opinions of record that refute the findings from the VA examiner of May 2012 and August 2012 that the knee disability was more than likely the result of natural aging rather than caused or aggravated by the service connected right ankle disorder.  

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied. 

Increased rating claims

Applicable Law and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1 , 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

Increased rating for right ankle in excess of 20 percent

The Veteran contends that his right ankle disability is more severe than is represented by the currently assigned 20 percent rating assigned under Diagnostic Code (DC) 5271.  The Board shall consider this and any other appropriate DC's.  As the RO classified the condition as a traumatic arthritis condition in its duty to assist notification, the Board shall also consider the provisions for traumatic arthritis.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2012).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2012), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the ankle joint is considered as a group of minor joints on parity with major joints.  38 C.F.R. § 4.45 (2012). 

Under DC 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003 and 5010 (2012).  The 10 and 20 percent ratings under these provisions will not be combined with ratings based on limitation of motion, nor are they to be combined with rating conditions listed under DCs 5013 to 5024, inclusive.  DC 5003, Notes 1 & 2.  

Under DC 5271 which the disability is currently rated under, a 10 percent rating is assigned for moderate limitation of motion, and a maximum 20 percent rating is warranted for marked limitation of motion. 38 C.F.R. § 4.71a, DC 5271. 

The 20 percent rating currently in effect is also shown to be the maximum rating under DC 5272 for ankylosis of the substragalar or tarsal joint in poor weight bearing position, and DC 5273 for malunion of the os calcis or astralgus, with moderate deformity and under DC 5274 for astragalectomy.

Other potentially applicable rating codes include DC 5262, which allows for a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability; 20 percent with malunion and moderate knee or ankle disability; 30 percent when there is malunion with marked knee or ankle disability, and a 40 percent rating when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  A higher evaluation is also possible under DC 5270 with a 30 percent rating assigned ankylosis between 30 degrees and 40 degrees in plantar flexion, or between 0 degrees to 10 degrees in dorsiflexion.  A maximum 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a , DC 5270.

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees. 

Upon review of the evidence of record, the Board concludes that a rating in excess of 20 percent for the right ankle disability is not warranted for any time since the Veteran filed his claim on appeal. 

By way of history service treatment records reflect that the Veteran injured his right ankle in a parachute jump from a plane in August 1943, with treatment in September 1943 for fracture, simple complete of the right tibia, posterior and medial malleoli and fracture simple, complete of the distal end of the right fibula.  He additionally was noted to have paralysis of the superficial femoral nerve due to the pressure of casting for this fracture.  In March 1944 X-ray showed bimalleolar fracture of the right ankle with union of both malleoli.  However the union was described as "faulty" in an April 1944 note.  By September 1944 a check of the old fracture of both bones of the right leg just above the ankle from the union revealed painful external rotation at 10 degrees and limited plantar flexion by 50 percent.  His inversion and eversion were also limited, but he was found capable of performing full duty except for hikes.  By the time of the separation examination in 1945 there was some residual swelling of the right tibia and fibula and about a 10 degree limitation of dorsiflexion.  By the time of the April 1949 VA examination he was noted to walk without a limp with full lateral motion in the ankle, with the same dorsiflexion and plantar flexion as the good ankle.  

Service connection for residuals of fracture of the right leg was granted in a November 1945 rating decision, which assigned an initial noncompensable evaluation.  An increased rating to 20 percent was granted by the RO in a March 1947 rating.  Although May 1949 rating reduced the rating to 10 percent, this was subsequently reversed in a June 1949 rating which restored the 20 percent rating.  This 20 percent rating has remained in effect.

The Veteran filed his claim for increase in April 2010.

VA treatment records from the pendency of this appeal, including records from 2010 to 2012, are silent for any findings or complaints regarding his right ankle disability.  The complaints and findings involving the lower extremities are shown to involve the knees.  The records do include a notation in August 2010 indicating the Veteran was described as "very active."  In June 2012 he was described as a low risk for falls after further evaluation was completed.  He had an isolated episode of a fall from a stepladder and was advised to stay off them.  No indications as to what triggered this fall were given.  He was also described in June 2012 as having difficulty exercising and walking due to pain and weakness in his knees, with no mention of the right ankle made. 

The report of a July 2010 VA examination noted the history of the Veteran's right ankle injury in service, with subsequent closed reduction/casting of fracture, with resetting of the fracture.  His course since onset was progressively worse, with current treatment shown to include limiting activity and using a medicated plaster external analgesic.  He limited weight bearing activities.  He had fair response to treatment.  On summary of joint symptoms, there were positive findings of deformity, giving way, instability, pain, stiffness and decreased speed of joint motion.  He had symptoms of inflammation, including warmth, redness, swelling and tenderness.  He was able to stand 15 to 30 minutes, but unable to walk more than a few yards.  He always used a cane.  

Physical examination revealed he had an antalgic gait, but no evidence of abnormal weight bearing.  There was no bone loss or inflammation.  Range of motion from 0 degrees was 10 degrees dorsiflexion and 30 degrees plantar flexion of the right ankle.  There was no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions.  No X-rays were available for review in the CPRS or VISTA records.  The diagnosis was status post tibial/fibula fracture by the Veteran's history in 1942-1943, with right ankle traumatic OA by history and physical examination.  Problems associated with the diagnosis included right ankle pain.  The Veteran's employment history was noted for him to be retired in 1988 by age/duration of work.  He was noted to have been self employed in the hardware business.  The right ankle disorder had severe effects on chores, shopping, travel, bathing, dressing and toileting.  It prevented exercise, sports and recreation.  It had moderate effects on driving.  There were no effects on feeding or grooming.  The current severity of the OA was moderate to severe based on subjective complaints, and objective examination findings. 

In May 2012 the Veteran underwent VA examination of the right ankle, with a diagnosis of residual bilateral malleolus fracture given.  He complained of weakness and decreased range of motion of the right ankle.  He avoided standing or walking for long periods.  He used a cane to maintain balance.  Flareups impacted his function and he avoided standing and walking more than 10 minutes.  Range of motion was 5 degrees of plantar flexion and 10 degrees of dorsiflexion.  There was no objective evidence of painful motion.  He was able to do 3 repetitions without additional limitation of motion or functional impairment.  He had no localized tenderness or pain on palpation.  He had full 5/5 strength on plantar and dorsi-flexion.  The examiner was unable to test for joint stability.  He had no ankylosis.  He had no history of shin splints, stress fracture, Achilles tendonitis, Achilles rupture, malunion of calcaneous (os calcis) or talus, or history of talectomy.  The examiner reported a history given of a total ankle joint replacement in 1943.  There were intermediate degrees of residual pain and/or weakness.  There was no history or residuals of arthroscopic or other ankle surgeries.  A scar was noted to be present that was neither painful nor unstable and was less than 6 square inches.  The examiner stated that the Veteran's right ankle functional impairment was not of such extremity that no effective function remained other than what could be equally well served with prosthesis.  The examiner noted that no diagnostic testing or imaging of the right ankle was present.  Regarding functional impact, the right ankle impacted the Veteran's ability to work, as he avoided standing or walking more than 10 minutes.  His gait was not normal, and he required a cane to keep his balance.  The etiology of the abnormal gait was arthritis involving multiple joints (knees) and the right ankle.  

The examiner further noted that the Veteran had a peripheral nerve condition or neuropathy, with a history of having been diagnosed with paralysis of the superficial femoral nerve due to pressure of a cast secondary to the fracture injury in 1943.  This was said to have resolved without residual symptoms.  The Veteran had no symptoms attributable to any peripheral nerve conditions.  His muscle strength was a full 5/5 on dorsi and plantar flexion of the right ankle.  His reflexes were 0 on both ankles.  However sensory examination was normal throughout.  Detailed neurological examination was also normal.  The examiner found that there was no peripheral nerve condition of the right ankle, noting that the Veteran was not claiming such a condition related to military service.  His paralysis of the superficial femoral nerve due to pressure of a cast applied in 1943 which had resolved.  The examiner erroneously described the ankle condition casted as bilateral.  

In an August 2012 addendum, the examiner clarified the prior opinions from the May 2012 VA examination and corrected some erroneous statements.  In pertinent part, the examiner noted that the description of the diagnosed ankle condition as bilateral was in error, as the statement should have described a residuals bimalleolar fracture of the right ankle involving both sides of the right ankle rather than both ankles.  The examiner indicated that examination of the claims file would be needed to clarify whether the Veteran had a total joint replacement of the right ankle in 1943 as he reported.  The examiner further clarified that while the Veteran did have a peripheral nerve condition due to paralysis of the superficial nerve caused by pressure of the cast, this resolved and the neurological examination was normal.  The examiner stated that while the reflexes of both lower extremities including the right ankle were 0, this could be due to a variety of reasons and does not always represent an abnormal finding.  

Following review of the claims file, an additional September 2012 addendum further clarified the prior opinions from the May 2012 VA examination and the August 2012 addendum.  The examiner noted that the history of the Veteran's claimed total right ankle replacement rather than simple fracture was based only on the Veteran's history, and review of the claims file showed no indication of such a replacement having taken place.  The examiner did note that the fracture treated in service had united very slowly, with several changes of the cast.  

A September 2012 statement from the Veteran's private doctor (submitted after October 2012) reflects that the Veteran is unable to walk without an assistive device.  No further elaboration was made as to whether the ankle alone necessitated such an assistive device.

In October 2012, X-rays of the right ankle were taken with an impression of no acute findings, old trauma and degenerative changes.  An internal VA physician's review of the October 2012 X-rays via a e-mail indicated that there was no malunion/non union of the Veteran's old tibia-fibula fracture.  

Upon review of the objective evidence of record, and subjective statements from the Veteran, there is no support for a finding that his right ankle disability is manifested by malunion with marked knee or ankle disability, or nonunion of the tibia and fibula with loose motion.  The evidence reflects that the right ankle fracture healed with union of the fracture.  A VA physician's review of the X-rays from October 2012 confirmed that there was no malunion/non union of the Veteran's old tibia-fibula fracture.  The manifestations of the residuals from this fracture as detailed above are generally shown to be weakness, pain and decreased range of motion of the right ankle, consistent with the 20 percent rating currently in effect not only under DC 5271 for marked limitation of motion, but also as impairment of the tibia and fibula with moderate disability under DC 5262.  The evidence fails to show marked disability, with the ankle strength shown to be full 5/5 and no evidence of sensory deficits shown on VA examination.  He is not shown to have complained of the right ankle disability at all during primary care visits for which he was seen for bilateral knee problems.  

As no ankylosis of the ankle is shown, consideration of a higher rating under DC 5270 is not warranted.  

The Board has considered 38 C.F.R. §§ 4.40  and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206 -07.  These factors have been taken into consideration in considering that disability evaluation of 20 percent is most appropriate under the applicable DC's.  The Veteran is already in receipt of the highest schedular rating for limitation of motion of the ankle.  

The Board recognizes that during the appeal period the VA examinations revealed evidence of scarring that was deemed to be related to the service connected right ankle fracture, but notes that such symptomatology has already been considered and separately compensated by the RO in an unappealed decision awarding service connection for right ankle scar in a July 2012 DRO decision in the electronic record.  To rate such symptoms again in the Veteran's current appeal would amount to prohibited pyramiding.  See 38 C.F.R. §§ 4.14 , 4.25(b) (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Regarding other potential manifestations of the right ankle disability for which separate ratings could be assigned, the Board notes that the VA examination from May 2012 with its addendum of August 2012 confirmed that while a peripheral nerve injury of the right ankle had taken place due to casting, such was acute and transitory with no current residual neurological disorders shown.  Thus consideration of additional rating for the right ankle residuals under potentially applicable DC's for neurological manifestations is not shown to be warranted.  

In light of the above, the Board finds that entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected right ankle disability is not warranted at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an initial increased evaluation for right ankle disability must be denied. 

Finally, the Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The record does not reflect that the Veteran's right ankle disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria used to evaluate the Veteran's service-connected right ankle disability reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, DC 5262, 5270-5274, reasonably describe the Veteran's right ankle disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For this reason, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

Increased rating for Anxiety Disorder in excess of 30 percent

In the instant case, the Veteran's anxiety disorder is rated under Diagnostic Code 9413 of the pertinent regulation.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2012).  This diagnostic code is the most appropriate because it pertains specifically to the service-connected disability:  Anxiety disorder, not otherwise specialized.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9413.  The relevant criteria for evaluating anxiety disorder are as follows: 

The 30 percent rating currently in effect is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is appropriate for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships. 

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

See 38 C.F.R. § 4.130 , Diagnostic Code 9413 (2012). 

When evaluating a mental disorder, the rating agency must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012). 

The Board notes that the specified factors for each incremental rating are examples rather than requirements for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95. Descriptions of the relevant GAF ranges are as follows: 

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

DSM-IV, pp. 46-47. See 38 C.F.R. § 4.130 (2012) (incorporating by reference the provisions of the DSM-IV for rating purposes.) 

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.

The Veteran filed this claim for service connection for a psychiatric disorder claimed to be PTSD in October 2010.  The psychiatric disorder for which service connection was granted in the July 2011 rating is anxiety disorder, with a 30 percent initial rating assigned.

VA records from the pendency of this appeal are negative for treatment for any psychiatric issues and the Veteran has not indicated any such treatment.  The records from 2010 to 2012 reflect that on mental status screenings the Veteran repeatedly was alert and oriented to person, place and time (times 3) and he denied any plans for self harm or harms to others.  Screens for alcohol use (or abuse), depression and PTSD were repeatedly negative in the primary care and nursing records between 2010 and 2012.  He was noted to be very active and volunteered for Meals on Wheels as reported in August 2010.  An October 2010 record indicated that his social life was adversely affected by physical problems such as pain from multiple joints, with no mention of any psychiatric issues.  A June 2012 record described the Veteran as being "very lively, up to date and with strong political views he enjoys sharing."  

The report of a June 2011 VA examination for PTSD noted the Veteran's history of getting shot down by the Japanese and landing behind enemy lines in China, with subsequent rescue by friendly Chinese nationals and hospital treatment for his injuries in China and India.  He was noted to have received the Purple Heart.  His post service history revealed that he was married twice with his first marriage of 43 years ended due to his wife's death.  He had 3 children from this marriage with one son deceased, and a good relationship with the 2 remaining children.  He remarried at the age of 73, with this marriage now lasting 20 years, with 4 stepchildren.  He lived at home with his wife.  His daughter helped him out on occasion.  He was looking into assisted living if it were financially feasible.  Socially, he enjoyed church, dinners out and bingo.  His leisure pursuits included "playing" on the computer and he was a Masonic lodge member for over 40 years.  He had no history of suicide attempts and no history of any alcohol or recreational drug use.  His work history included working as a machinist then going into the hardware business for over 20 years then as a real estate agent for over 20 years.  

Examination revealed the Veteran to be clean, casually dressed, with unremarkable psychomotor activity.  His speech was clear and coherent.  He was cooperative, friendly and attentive.  He had appropriate affect, with good mood, and attention was intact.  He was able to do serial 7's and spell words backwards and forward.  He was oriented times 3.  His thought process was unremarkable.  He had no delusional content.  His judgment and insight were intact.  He was of average intelligence.  He endorsed sleep impairment which interfered with daily activity, indicating it was difficult to sleep at night.  His wife reported that he could sleep till noon and napped after lunch.  He had frequent waking due to urination "all the time."  He had no hallucinations or inappropriate behaviors, panic attacks, homicidal ideations or suicidal ideations.  He had no obsessive or ritualistic behaviors.  He interpreted proverbs appropriately.  He had good impulse control, without episodes of violence.  He was able to maintain personal hygiene.  He had no problems with his activities of daily living.  His memory was mildly impaired to remote, recent and immediate.  The Axis I diagnosis was Anxiety Disorder not otherwise specified (NOS).  The examiner deemed that this was as likely as not due to his military combat, but he was found not to experience sufficient symptoms for a PTSD diagnosis.  His GAF was 55.  The examiner found that the Veteran's symptoms met the criteria for a 30 percent rating specifically checking off that his symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The symptoms pertinent to this impairment were noted to include occasional lapses in recall, memory and concentrating and decreased ability to engage in some activities of daily living.  He also had age related declines that slowed current functioning in the social and occupational area.  The examiner specifically found that he did not meet the criteria for a 50 percent, a 70 percent or total rating, as set forth in the General Rating criteria.  

The report of an April 2012 VA examination continued to give an Axis I diagnosis of anxiety disorder NOS, as the only psychiatric diagnosis, and the GAF continued to be 55.  The extent of his social and industrial impairment continued to be at the 30 percent criteria, rather than the criteria for a higher evaluation.  Socially, the Veteran remained married to his wife of 21 years and they still lived at home, with regular visits by his daughter.  He still kept busy attending church and bingo.  He occasionally went out to dinner.  He did have to slow down in regards to volunteer work.  Occupationally he was retired.  He denied receiving any current psychiatric treatment for anxiety.  He did meet with a church pastor for individual counseling on a regular basis.  He had no relevant legal or behavior history since the last examination.  He continued to not use alcohol or other substances.  

His current symptoms were anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  He did report other symptoms of irritability, short temperedness without violence, problems with concentration, inability to recall certain aspects of his combat experiences and intermittent flashbacks.  

Mental status examination revealed he was well nourished, well groomed and neatly dressed in business casual clothing.  He was fully oriented times 3 with good eye contact.  He was very cooperative with rapport developed quickly.  Overall his speech was again normal and there was no psychomotor abnormality.  His mood was pleasant and affect was mobile and appropriate for his current mood.  His thought processes were linear, logical and goal directed.  There was no evidence of perceptual disturbances, paranoia or delusional thinking.  He had no suicidal or homicidal ideations.  His cognition was within normal limits.  He was again able to perform serial 7's with ease.  He recalled 3/3 items immediately, recalled 2/3 after short term delay with a distractibility task.  He was able to recall the 3rd item when given a clue.  His insight, judgment and impulse control were intact.  

After a thorough review of the evidence, the Board finds that the VA examination reports, VA treatment records, and lay statements indicate that the impact of the Veteran's anxiety disorder on his social and industrial functioning is most congruent with the currently-assigned 30 percent evaluation.  His symptoms shown to include sleep impairment, mild impairment of memory and concentration and occasional episodes of irritability/short temperedness are not shown to result in more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Generally he is shown to functioning satisfactorily, with routine behavior, self-care, and conversation normal.  He is shown to be socially engaged, with participation in various religious, social and volunteer activities, with the primary restriction on such activities shown to be due to physical limitations rather than his anxiety disorder.  He is shown to have maintained long term marriages and good family and social relationships.  He is not shown to have any evidence of thought or perceptual disorders, no impairment of impulse control and no evidence of suicidal or homicidal ideations, plans or intent.  He is further not shown to have impairment of self care including hygiene.  

The Veteran does not have sufficient symptomatology consistent with the assignment of a 50 percent rating, and the impact of the Veteran's anxiety disorder on his social and occupational functioning fails to sufficiently approximate the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2012).  Criteria for the assignment of a 50 percent rating would include difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, and impairment of short-term memory.  Again the evidence as detailed above fails to show that the Veteran has such difficulty due to his anxiety disorder.  To the contrary, as discussed at length above, he is shown to have been socially active and well engaged in his community and family relationships, with no difficulty shown in maintaining effective relationships.  

In making this determination, the Board has also considered the Veteran's GAF scores of record.  During the appeal period, the Veteran has been assigned GAF scores have been 55 on both VA examinations.  He has not received any other psychiatric treatment, thus no other GAF scores have been assigned.  Evaluating these scores in conjunction with the above-discussed treatment and examination notes, the Board finds that these GAF scores are consistent with a 30 percent rating of the Veteran's anxiety disorder. 

In light of the above, the Board finds that entitlement to an initial evaluation in excess of 30 percent for the Veteran's service-connected anxiety disorder is not warranted at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an initial increased evaluation for anxiety disorder must be denied. 

The Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The record does not reflect that the Veteran's anxiety disorder was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria used to evaluate the Veteran's service-connected anxiety disorder reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.130 , Diagnostic Code 9413, reasonably describe the Veteran's right shoulder disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For this reason, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson, supra.   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his right ankle disability.  See 38 C.F.R. § 4.16.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected right ankle disability and anxiety disability preclude employment.  At the time of his 1977 examination, the Veteran worked at a hardware store and reported that the standing bothered him, but he worked a 6 day week.  The psychiatric disability results in no more than moderate industrial impairment and there is no suggestion in the record that he is unemployable due to his right ankle and anxiety disabilities.  Thus, entitlement to a TDIU due to his service-connected right ankle is not warranted.


ORDER

Entitlement to service connection for bilateral knee disorders is denied.

An increased rating for residuals of right ankle bimalleolar fractures currently rated as 20 percent disabling is denied.

An increased initial rating for anxiety disorder, currently rated as 30 percent disabling is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


